                                                                                                       Electronically Filed - City of St. Louis - July 17, 2020 - 04:50 PM
                                                                               2022-CC09356

                      IN THE CIRCUIT COURT OF ST. LOUIS CITY
                                STATE OF MISSOURI


MARCUS HUNT,                                         )
                                                     )         JURY TRIAL DEMANDED
               Plaintiff,                            )
                                                     )
       v.                                            )         Case No.:
                                                     )
STEVEN OGUNJOBI,                                     )
                                                     )
       Serve: Steven Ogunjobi                        )
              Metropolitan Police Department         )
              1915 Olive Street                      )
              St. Louis, MO 63103                    )
and                                                  )
                                                     )
JACOB STEIN,                                         )
                                                     )
       Serve: Jacob Stein                            )
              Metropolitan Police Department         )
              1915 Olive Street                      )
              St. Louis, MO 63103                    )
                                                     )
               Defendants.                           )


                                           PETITION

       1.      Plaintiff Marcus Hunt alleges St. Louis police officers unlawfully arrested him

despite no reasonable suspicion of criminal activity. The unlawful arrest was then followed by St.

Louis police officers using excessive force against him, including tasing even though he was

unarmed, non-threatening, and had complied with their instructions. Mr. Hunt seeks judgments

against the officers for violating his First Amendment, Fourth Amendment, and state rights.

                                           PARTIES

       2.      Plaintiff Marcus Hunt is a citizen of Missouri who resides in St. Louis City.



                                                 1                                         Exhibit A
                                                                                                    Electronically Filed - City of St. Louis - July 17, 2020 - 04:50 PM
       3.      Defendants Steven Ogunjobi and Jacob Stein are police officers employed by the

St. Louis Metropolitan Police Department who were, at all times relevant to this Petition, acting

under color of law. They are sued in their individual capacity.

       4.      Venue is proper in the Circuit Court of the City of St. Louis because all acts

complained of occurred within the City of St. Louis.

                                             FACTS

       5.      On Sunday morning, April 14, 2019, Marcus Hunt walked from across the street

from Poelker Park in downtown St. Louis to near the Southeast corner of Tucker Boulevard and

Market Street, next to City Hall.

       6.      Mr. Hunt saw two police officers speaking to one of his friends. Those officers

were Bridget Fournie and Defendant Steven Ogunjobi.

       7.      Mr. Hunt knew Defendant Ogunjobi. At all times relevant to this Petition, Mr.

Hunt was unhoused and experienced Defendant Ogunjobi being overly aggressive and hostile to

himself and other unhoused members of the public.

       8.      Mr. Hunt approached and saw that his friend was in handcuffs and appeared to be

in the process of being arrested for “suspicious activity.”

       9.      Mr. Hunt’s friend was yelling, so a couple other people were standing quietly

nearby on the sidewalk observing the arrest, including Sharon Morrow.

       10.     Sharon Marrow used her smartphone to record the arrest and following events.

       11.     After a minute or two, Defendant Ogunjobi noticed Mr. Hunt.

       12.     Officer Ogunjobi turned away from the individual being detained, walked towards

Mr. Hunt, and instructed him to move back.



                                                 2
                                                                                                      Electronically Filed - City of St. Louis - July 17, 2020 - 04:50 PM
       13.     In a brief exchange, Mr. Hunt asked Defendant Ogunjobi why the man was being

arrested for suspicious activity because Mr. Hunt had not observed any unusual, suspicious, or

dangerous activity.

       14.      Defendant Ogunjobi didn’t answer, but Mr. Hunt complied with the request and

walked back several additional steps.

       15.     Mr. Hunt did not raise his voice or provoke the officers.

       16.      The officers then led the arrestee—who was yelling but had been seated, cuffed,

and compliant—to a police car parked on Market Street.

       17.     The officers put the arrestee into the backseat of the vehicle without incident, and

Defendant Ogunjobi closed the door.

       18.     Ms. Morrow continued to record from her position on the sidewalk in between the

vehicle and Mr. Hunt, who had moved behind her after Defendant Ogunjobi had told him to

move back.

       19.     From the back door of the vehicle, Defendant Ogunjobi walked twelve paces—

crossing by Ms. Morrow—toward Mr. Hunt and asked his name.

       20.     Mr. Hunt didn’t tell him his name, but showed Defendant Ogunjobi a hospital

wristband with Mr. Hunt’s identifying information. Defendant Ogunjobi then turned to Officer

Fournie that was still standing at the police car for a “second set of cuffs.”

       21.     At this moment, other witnesses repeatedly stated that Mr. Hunt hadn’t done

anything wrong. But Defendant Ogunjobi instructed Mr. Hunt to put his hands behind his back.

       22.     Another person standing nearby on the sidewalk and Ms. Morrow both calmly

pleaded that Mr. Hunt had not done anything wrong.



                                                  3
                                                                                                     Electronically Filed - City of St. Louis - July 17, 2020 - 04:50 PM
       23.     Defendant Ogunjobi took no notice and instead instructed Mr. Hunt that he

would be going to jail for “impeding an investigation” and “obstruction of justice.”

       24.     Mr. Hunt then lay down on the sidewalk with his arms spread.

       25.     Ms. Morrow, who was still standing several paces from Defendant Ogunjobi,

repeated calmly some variations of, “This guy didn’t do anything. He did nothing.”

       26.     Several more police officers arrived, including Defendant Jacob Stein.

       27.     Defendants Ogunjobi and Stein then pulled Mr. Hunt’s hands behind his back

while Mr. Hunt sat up. Mr. Hunt did not resist but the officers were not able to handcuff Mr.

Hunt because they only had one pair of handcuffs and Mr. Hunt has very broad shoulders.

       28.     Defendants continued to try and pull Mr. Hunt’s arms, causing him great pain.

Mr. Hunt then attempted to stand up so that his arms could move freely behind his back.

       29.     At that point, Defendants and several other officers took hold of Mr. Hunt, jerking

his body around to cuff his arms behind his back.

       30.     Eventually, the officers maneuvered Mr. Hunt back down to the ground,

repeating, “Stop resisting,” though no resistance was evident from where Ms. Morrow was

standing.

       31.     Ms. Morrow continued to record from her smartphone, at all times multiple paces

from the officers and Mr. Hunt, who was on the ground.

       32.     While attempting to handcuff Mr. Hunt, Defendant Stein tased Mr. Hunt

multiple times while other officers knelt on or compressed various parts of his body.




                                                4
                                                                                                      Electronically Filed - City of St. Louis - July 17, 2020 - 04:50 PM
        33.      As a group, the officers handcuffed Mr. Hunt by using two sets of handcuffs

because of Mr. Hunt’s broad shoulders, and they then moved him into a seated position on the

sidewalk.

        34.      While Mr. Hunt was handcuffed and seated on the sidewalk, Defendant Stein told

Mr. Hunt that he would be going to jail for a long time and that Defendant Stein was going to

“fuck [Mr. Hunt] up” there on the sidewalk.

        35.      Mr. Hunt was then transported to the St. Louis Justice Center where he remained

in jail until released.

        36.      Mr. Hunt was then charged with general peace disturbance, resisting arrest, and

interfering with a police officer.

        37.      The charges, however, were dropped without explanation.

                    COUNT I: FIRST AMENDMENT (Defendant Ogunjobi)

        38.      Plaintiff incorporates by reference the allegations in the foregoing paragraphs of

this Petition as fully set forth herein.

        39.      Mr. Hunt engaged in constitutionally protected expressive activity when he stood

peacefully on a public sidewalk and spoke calmly to a police officer about the reasons his friend

was being questioned and arrested.

        40.      Defendant Ogunjobi retaliated against Mr. Hunt for engaging in constitutionally

protected expressive activity.

        41.      He decided to arrest Mr. Hunt because of retaliatory animus even as Mr. Hunt

followed his instructions to “back up” when Defendant Ogunjobi was questioning his friend.




                                                   5
                                                                                                        Electronically Filed - City of St. Louis - July 17, 2020 - 04:50 PM
        42.     Arresting a person for their constitutionally protected expressive activity is an act

that would chill a person of ordinary firmness from continuing to engage in a constitutionally

protected activity and it did, in fact, chill Mr. Hunt.

        43.     The right to be free of governmental retaliation for exercise of free speech was

clearly established at the time of the violations giving rise to this suit.

        44.     There was no probable cause to effect the retaliatory arrest of Mr. Hunt.

        WHEREFORE, Plaintiff respectfully requests this Court:

                A.      Enter judgment in favor of Plaintiff and against Defendant Ogunjobi;

                B.      Award Plaintiff nominal, compensatory, and punitive damages against

                Defendant Ogunjobi for his violation of Plaintiff’s clearly established First

                Amendment rights under color of state law;

                C.      Award Plaintiffs reasonable attorneys’ fees and costs pursuant to 42

                U.S.C. § 1988 and any other applicable provisions of law; and

                D.      Allow such other and further relief as the Court deems just and proper.

                              COUNT II: FOURTH AMENDMENT
                        Unlawful Seizure and Excessive Force (All Defendants)

        45.     Plaintiff incorporates by reference the allegations in the foregoing paragraphs of

this Petition as fully set forth herein.

        46.     Mr. Hunt was unlawfully seized by Defendants Ogunjobi and Stein.

        47.     Mr. Hunt’s seizure was objectively unreasonable.

        48.     Mr. Hunt was unarmed, nonviolent, had not committed any crime and was not

reasonably suspected of committing any crime, and posed no threat to the safety of any police

officer or any other person.

                                                    6
                                                                                                      Electronically Filed - City of St. Louis - July 17, 2020 - 04:50 PM
        49.     Even if Mr. Hunt’s arrest was lawful—which it was not—the force applied by

Defendants Ogunjobi and Stein was objectively unreasonable.

        50.     It was clearly established at the time that arresting a person in the absence of

probable cause violates the Fourth Amendment.

        51.     It was also clearly established at the time that forcibly wrenching the arms of a

compliant citizen and then tasing a non-resisting citizen was objectively unreasonable under the

circumstances of this case.

        52.     Even if Mr. Hunt had resisted portions of his arrest, the tasing was objectively

unreasonable once Mr. Hunt was compliant and posed no immediate danger to Defendants.

        WHEREFORE, Plaintiff respectfully requests this Court:

                A.       Enter judgment in favor of Plaintiff and against Defendants Ogunjobi and

                Stein;

                B.       Award Plaintiff nominal, compensatory, and punitive damages against

                Defendants for their violation of Plaintiff’s clearly established Fourth Amendment

                rights under color of state law;

                C.       Award Plaintiff reasonable attorneys’ fees and costs pursuant to 42 U.S.C.

                § 1988 and any other applicable provisions of law; and

                D.       Allow such other and further relief as the Court deems just and proper.

                  COUNT III: FAILURE TO INTERVENE (All Defendants)

        53.     Plaintiff incorporates by reference the allegations in the foregoing paragraphs of

this Petition as fully set forth herein.




                                                   7
                                                                                                     Electronically Filed - City of St. Louis - July 17, 2020 - 04:50 PM
        54.     Defendants Ogunjobi and Stein were present before and during the violation of

Mr. Hunt’s First and Fourth Amendment rights.

        55.     Defendants Ogunjobi and Stein knew that Mr. Hunt’s arrest lacked probable

cause and was objectively unreasonable and unlawful.

        56.     Defendants Ogunjobi and Stein also knew that the amount of force used was not

necessary to effect his arrest once he was compliant.

        57.     The officers failed to intervene with the unlawful arrest or the objectively

unreasonable use of force, though they were immediately present and had a realistic opportunity

to do so.

        58.     The officers knew that forcibly contorting Mr. Hunt’s arms and tasing him would

be a violation of his constitutional rights.

        59.     In the alternative to Count II, despite having an opportunity to prevent the

excessive and retaliatory use of force against Mr. Hunt and a duty to do so, Defendants Ogunjobi

and Stein failed to intervene.

        WHEREFORE, Plaintiff respectfully requests this Court:

                A.      Enter judgment in favor of Plaintiff and against Defendants;

                B.      Award Plaintiff nominal, compensatory, and punitive damages against

                Defendants for their violation of Plaintiff’s clearly established Fourth Amendment

                rights under color of state law;

                C.      Award Plaintiffs reasonable attorneys’ fees and costs pursuant to 42

                U.S.C. § 1988 and any other applicable provisions of law; and

                D.      Allow such other and further relief as the Court deems just and proper.



                                                   8
                                                                                                      Electronically Filed - City of St. Louis - July 17, 2020 - 04:50 PM
     COUNT IV: FALSE ARREST/FALSE IMPRISONMENT (Defendant Ogunjobi)

        60.     Plaintiff incorporates by reference the allegations in the foregoing paragraphs of

this Petition as fully set forth herein.

        61.     Defendant Ogunjobi intentionally caused the unlawful arrest, detention and

restraint of Mr. Hunt against his will and without probable cause or legal justification.

        62.     Mr. Hunt was unarmed, nonviolent, had not committed any crime and was not

reasonably suspected of committing any crime, and posed no threat to the safety of any police

officer or any other person.

        63.     As a direct and proximate result of Defendant Ogunjobi causing the arrest,

detention, and restraint of Mr. Hunt as described, Mr. Hunt suffered damages to his reputation

and emotional well-being, as well as the loss of his freedom and personal liberty during the course

of his detention.

        64.     The acts of Defendant Ogunjobi were intentional, wanton, done with malice, and

in reckless or conscious disregard for the rights of Mr. Hunt so as to entitle Mr. Hunt to an award

of punitive damages against Defendant.

        WHEREFORE, Plaintiff respectfully requests this Court:

                A.      Enter judgment in favor of Plaintiff and against Defendants;

                B.      Award Plaintiff nominal, compensatory, and punitive damages in excess of

                $25,000 and costs against Defendants for their violation of Plaintiff’s rights;

                C.      Allow such other and further relief as the Court deems just and proper.




                                                  9
                                                        Electronically Filed - City of St. Louis - July 17, 2020 - 04:50 PM
Dated: July 17, 2020

                       Respectfully submitted,

                       CARTER LAW FIRM, LLC

                       /s/ Jase Carter
                       Jase Carter, Mo. Bar No. 63752
                       3407 S. Jefferson Ave., #109
                       St. Louis, MO 63118
                       (314) 675-1350
                       (314) 310-3386 (fax)
                       jase@carterfirm.law

                       Attorney for Plaintiff




                         10
